Citation Nr: 1125256	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability on a de novo basis.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for bilateral plantar fasciitis on a de novo basis.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1994 to December 2000.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal of a December 2008 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Upon consideration, the Board will reopen the claims for service connection for a low back disability and bilateral plantar fasciitis, and will consider the claims on a de novo basis.  As a result, both of the Veteran's claims have been recharacterized as two separate issues, as listed on the first page of this decision. 

The issues of entitlement to service connection for a back disability and bilateral plantar fasciitis on de novo bases are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disability and bilateral plantar fasciitis was denied in a November 2000 rating decision; it was held that there was no current diagnosis of either a low back disability or bilateral plantar fasciitis; the Veteran was notified and did not submit a notice of disagreement with this decision after the receipt of notice thereof. 

2.  Entitlement to service connection for a right knee disability and a left knee disability was denied in a September 2003 rating decision; it was held that there was no current diagnosis of either a right knee disability or a left knee disability; the Veteran was notified and did not submit a notice of disagreement with this decision after the receipt of notice thereof.

3.  The Veteran's most recent request to reopen his claims for service connection for a low back disability, bilateral plantar fasciitis, a right knee disability and a left knee disability were denied in a December 2004 rating decision, holding that new and material evidence had not been received.  The Veteran was notified and did not timely disagree with that rating which is now final.

4.  Evidence received since December 2004 includes current diagnoses of a low back disability and bilateral plantar fasciitis; this addresses the reason for the prior denials and provides a reasonable possibility of substantiating the claim.

5.  The evidence received since December 2004 for the knee claims does not establish that the Veteran has current diagnoses of chronic right or left knee disabilities. 


CONCLUSIONS OF LAW

1.  The December 2004, rating decision that denied entitlement to service connection for a low back disability and bilateral plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for a low back disability and bilateral plantar fasciitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The December 2004, rating decision that denied entitlement to service connection for a right knee disability and a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  

4.  New and material evidence has not been received to reopen the Veteran's claims for service connection for a right knee disability and a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Furthermore, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In this case, the Veteran was provided with a letter in April 2008 that that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, Pelegrini, and Kent.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  Furthermore, as the Board will reopen and remand the claims for service connection for a low back disability and bilateral plantar fasciitis, any failure in the duty to notify for those two issues did not result in any harm to the Veteran.

Regarding the appeal in the attempts to reopen claims for service connection for a right knee and a left knee disability, the Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have also been received.  The Veteran had declined his right to a hearing.  He has not been afforded a VA examination, but the Board notes that in the context of claims to reopen, an examination is not required.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeals.

New and Material Evidence

The Veteran contends that he developed a low back disability and bilateral plantar fasciitis during service.  He further contends that he has developed disabilities of the knees either as a result of active service or as secondary to his back disability.  He argues that he has submitted evidence that is sufficient to reopen his previously denied claims.  

The record shows that the Veteran submitted previous claims for service connection for a low back disability and bilateral plantar fasciitis, and that these claims were denied in a November 2000 rating decision.  It was held that although the Veteran was treated for low back pain and for bilateral plantar fasciitis on one occasion each during active service, a current examination had failed to identify any chronic disability of the low back or feet.  The Veteran was notified of this decision and of his right to appeal in a January 2001 letter, but he did not submit a notice of disagreement.  Therefore, the November 2000 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Similarly, the Veteran submitted previous claims for service connection for his knee disabilities, which were denied in a September 2003 rating decision.  This decision held that there was no evidence that the claimed disabilities exist.  The Veteran was notified of this decision and of his right to appeal in a September 2003 letter, but he did not submit a notice of disagreement.  The September 2003 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The record shows that the Veteran has attempted to reopen his claims on previous occasions.  They were most recently denied in a December 2004 rating decision on the basis that new and material evidence had not been received.  This decision is final, as the Veteran was notified of it in January 2005 but failed to submit a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board need examine only the evidence received since December 2004 in order to determine if it is new and material.  

Low Back and Plantar Fasciitis

In this case, the evidence received since December 2004 consists of various treatment records from both VA and private providers.  These include a December 2007 report of a computed tomography (CAT) scan that showed a mild disc bulge at L3 to L4 and L4 to L5 with mild compression of the thecal sac, and left unilateral spondylolsis at L5 to S1.  Furthermore, records from the Veteran's chiropractor dating from 2007 to 2008 have been received.  They include diagnoses of lumbosacral impingement and plantar fasciitis.  

The Board finds that the December 2007 CAT scan and the records dated 2007 to 2008 from the Veteran's chiropractor is evidence that is both new and material.  It is new in that it contains relevant information that was not available to the December 2004 decision makers, namely current diagnoses of a low back disability and plantar fasciitis.  It is material in that it addresses a basis for the original November 2000 denial, which was that there was no evidence of a diagnosis of either a current low back disability or bilateral plantar fasciitis.  Therefore, as the Veteran has submitted evidence that is both new and material, his claims for service connection for a low back disability and plantar fasciitis are reopened.  

Consideration of the Veteran's claims for service connection for a low back disability and bilateral plantar fasciitis on a de novo basis will be addressed in the remand section at the end of this decision.  

Right Knee and Left Knee

As with the claims for a low back disability and bilateral plantar fasciitis, the evidence received since December 2004 consists of various treatment records from both VA and private providers.  However, none of this evidence is both new and material.  The basis for the original September 2003 denials of the claims for knee disabilities was that there was no evidence that the claimed disabilities existed.  In other words, there was no evidence of a diagnosis of a current right or left knee disability.  The evidence received since December 2004 also fails to contain a diagnosis of a current disability.  In fact, an October 2006 X-ray study of the left knee was normal.  There are indications that the Veteran complained of knee pain to his medical providers. However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, as none of the additional evidence received since December 2004 contains a diagnosis of either a current right or left knee disability, it is not material, and the Veteran's claims may not be reopened.  


ORDER

New and material evidence has been received to reopen a claim for service connection for a low back disability; to this extent only the claim is granted.  

New and material evidence has been received to reopen a claim for service connection for bilateral plantar fasciitis; to this extent only the claim is granted.  

New and material evidence has not been received to reopen a claim for service connection for a right knee disability.

New and material evidence has not been received to reopen a claim for service connection for a left knee disability.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the service treatment records indicate that the Veteran reported low back pain during active service.  In fact, his original claim was submitted and adjudicated prior to his discharge from active service.  In addition, he was seen for plantar fasciitis of the left foot in 1995 and of the right foot in 1996.  The Veteran has submitted evidence that he now has current diagnoses of these disabilities, and reports experiencing back pain and plantar fasciitis on a more or less continuous basis since discharge from service.  Therefore, as the record does not contain sufficient information to determine if the Veteran's current diagnoses represent chronic disabilities and, if so, if they are related to service, the Board finds that the Veteran should be scheduled for examinations of his low back and feet.  

Accordingly, the case is REMANDED for the following actions:

While the directions are set out as two separate examinations, if a suitable examiner is available, it may be possible that only a single examination is needed to set out the needed findings.

1.  Schedule the Veteran for a VA examination of his spine.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies must be conducted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current diagnosis of a chronic low back disability?  If so, what is this diagnosis? 

b) If the Veteran is determined to have a current diagnosis of a low back disability, is it as likely as not (50 percent probability or more) that this disability was incurred during active service or is due to an injury or event during active service?

The reasons and bases for all opinions must be provided.  If the examiner finds that they are unable to express a requested opinion without resort to speculation, the reasons and bases for that opinion should also be provided, and any missing evidence necessary to provide the requested opinion should be identified.  

2.  Schedule the Veteran for a VA examination of his feet.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies must be conducted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current diagnosis of plantar fasciitis of either the right or left foot?  If not, does the Veteran currently have a diagnosis of any other acquired disability of either the right or left foot?

b) If the Veteran is determined to have a current diagnosis of either plantar fasciitis or another acquired disability of either foot or both feet, is it as likely as not (50 percent probability or higher) that this disability was incurred during active service or due to an injury or event during active service?
The reasons and bases for all opinions must be provided.  If the examiner finds that they are unable to express a requested opinion without resort to speculation, the reasons and bases for that opinion should also be provided, and any missing evidence necessary to provide the requested opinion should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


